PORTER, Justice.
Except for the name of the plaintiff,' the facts and procedure in this case are identical with those in Case No. 8252 entitled Hollingsworth v. Koelsch, 76 Idaho 203, 280 P. 2d 415, heretofore decided by this court on this date. The plaintiffs in the two cases are brothers and partners in the practice of medicine and surgery. The cases were briefed and presented together.
Upon the authority of the decision in said Case No. 8252, the motion to quash the alternative writ of mandate is denied; and it is ordered that a peremptory writ of mandate issue requiring defendant to forthwith make and enter an order staying the *211order of the Commissioner of Law Enforcement suspending the license of plaintiff to practice medicine and surgery for a period of fifteen months, dated September 27, 1954, pending the determination of the appeal of plaintiff from such order to the District Court of the Third Judicial District of the State of Idaho in and for Ada County. No costs allowed.
TAYLOR, C. J., KEETON and ANDERSON, JJ., and SUTPHEN, District Judge, concur.